A motion by the appellants for a rehearing was denied, and the following opinion filed, at the June term, 1872.
Dixok, C. J.
I have read and carefully considered tbe arguments of tbe learned counsel for tbe defendants, as well tbat bere made in support of tbe motion for a rebearing as those formerly presented on other appeals, and especially those parts of them addressed to myself for tbe purpose of showing tbat I am wrong in tbe construction I have put upon the lease with respect to tbe alleged covenant on tbe part of the lessors, their representatives, etc., to execute and deliver a new lease at tbe expiration of tbe first four years, or to make, sign and deliver a memorandum or contract in writing renewing tbe same lease for tbe extended term, when tbe lessees gave notice of their election to bold for such term. Suffice it to say I am not yet convinced I am in error, but am of tbe same opinion still. I still think no new lease or renewal in writing of tbe existing lease was contemplated or required. My reasons for this conclusion, and the authorities supporting it (which last are in my judgment very clear and strong, and of which none to tbe contrary have since been found or cited by counsel), will appear from a perusal of tbe opinion in 27 Wis. R., commencing on page 277. To those reasons and authorities there are no others which I now desire to add, and it occurs to me, after repeated re-arguments, tbat there are none of them which I would modify or take away. I trust it is with proper feelings of delicacy and reserve, and not without that respect which is due to the opinions and judgment of others, that I still adhere to tbe views there expressed. I trust likewise it will not be regarded that I do so from any motives of obstinacy or over-self-estimation, but that it is from thorough and well grounded convictions of truth, according to the best of my ability to see and understand it
But, adhering to my former views, or if I should do so, the learned counsel for the defendants asks me to go farther in this case, and to express an opinion upon a question which, according to those views, I do not consider to be at all involved in it. Mr. Justice Coins, differing with me upon the question whether *304tbe mating and delivery of a new lease for tbe ninety-nine years was required or not, bolds tbat it was, but at tbe same time bolds tbat sucb new lease, if executed by tbe assignee of tbe lessors or tbeir grantee of tbe reversion, to wit, tbe plaintiff, wbo beld and owned tbe estate by conveyance from tbe lessors at tbe time tbe same should have been executed, should only contain covenants personally binding tbe lessor therein, bis heirs and personal representatives, during the time he or they should continue to hold the estate, and not after a conveyance of the estate by him or them. 27 Wis., page 310 and following. Upon this last question tbe learned counsel is as decidedly at variance with Mr. Justice Cole, as be is with me upon the former. He maintains and argues on this motion, and has heretofore argued with great force and ability (27 Wis., 318-324), tbat Mr.'Justice Cole is in error in bis conclusion as to tbe nature of tbe covenants to be inserted in tbe new lease; bis position in tbis respect being, tbat tbe plaintiff, as tbe assignee and bolder of tbe estate or fee of tbe land at tbe time the lease should have been renewed, stood in tbe place of tbe original lessors, and was bound to execute tbe same bind of a lease, with tbe same covenants, or, as one of tbe authorities expresses it, “ to execute a new lease specifying tbe covenants in tbe former in totidem verbis,” tbe same as tbe original lessors would have been required to do, bad they not parted with tbe estate. With these differences existing between Mr. Justice Cole and myself, and between myself and counsel, and between Mr. Justice Cole and counsel, and while Mr. Justice Lyon declines, for reasons stated in bis opinion, to decide between us, counsel asks me to pass beyond all questions which I conceive to be in tbe case, and to express an opinion upon one which I regard as entirely out of it. It has not yet been decided by this court tbat a new lease was required, and, for aught I know, may never be.
When Mr. Justice Lyon concludes, as be may perhaps do, to take part in tbe decision of tbe question upon which Mr. *305Justice Cole and I differ, and concurs with Mr. Justice Cole, in case be should so concur, or when it is otherwise decided by a majority of the court that a new lease was required, it may then become my duty, should it be my fortune to be still sitting here, to express an opinion upon this important question. At present, however, I do not conceive such to be my duty at all, but quite the contrary; especially when I take into consideration the reasons advanced by counsel for my so doing. Counsel, concurring with Mr. Justice Cole that a new lease was required, but disagreeing with him as to the nature of the covenants to be inserted in it, says that both the learned judges of the courts below in which these actions (this and other similar actions between the same parties, growing out of the same lease) are depending, namely, the judge of the county court of Milwaukee county and the judge of the circuit court of the first judicial circuit, agree also with Mr. Justice Cole upon the first proposition, or that the execution of a new lease was intended. Counsel urges the opinions of those two learned judges, for whom I entertain the greatest respect, as strong evidence that I am in error in the view I have taken of the same question, and that I should change it. But counsel further says that those learned judges, having adopted Mr. Justice Cole’s view of that question, may also adopt his view of the other, which counsel regards as erroneous; and, hoping that I may disagree with Mr. Justice Cole upon that as upon the first question, he insists that I shall give an opinion, so that he may use it in the courts below as a counterpoise to the opinion of Mr. Justice Cole, or as a kind of antidote for the mischief or evil which he anticipates may arise from what he considers Mr. Justice Cole’s error. I cannot consent to travel out of the case on any such errand; and besides, counsel greatly discourages me when he says that those learned judges so readily rejected my view of the first question, and the reasons which I attempted to give in support of it. The remarks of the learned counsel upon this motion for re-argument, as well *306as in other arguments of the same questions' heretofore made, lead me greatly to doubt whether I could be of any service to biin, or would not bring weakness rather than strength to his side of the question, should I embrace and endeavor to support his views.
In every light in which the question presents itself to my mind, therefore, it seems clear that I ought not at this time to express any opinion upon it; and I must decline to do so.
By the Court. — The motion for a rehearing is denied upon grounds stated in the original opinion.